      Case 2:18-cr-01631-AM Document 49 Filed 09/08/20 Page 1 of 3
                                                                    FILED
                                                             September 08, 2020
                                                             CLERK, U.S. DISTRICT COURT
                                                             WESTERN DISTRICT OF TEXAS

                                                                           TB
                                                          BY: ________________________________
                                                                                  DEPUTY




                                         DR-18-CR-01631(01)-AM




*AM
Case 2:18-cr-01631-AM Document 49 Filed 09/08/20 Page 2 of 3
2:18-cr-01631-AM Document 49 Filed 09/08/20 Page




               RECEIVED
              September 08, 2020
            CLERK, U.S. DISTRICT COURT
            WESTERN DISTRICT OF TEXAS

                           TB
          BY:_______________________________
                                  DEPUTY
